Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application claims the benefit of and priority to U.S. Provisional Patent Application Ser. No. 62/111,879, filed Feb 4, 2015, which is incorporated by reference in its entirety for all purposes.
DETAILED ACTION
This Office Action is in response to an amendment application filed on 05/17/2022. In the amendment, applicant has amended claims 1 and 12. Claims 2-7, 9-11 and 17-22 remain original. Claims 8 and 13-16 remain cancelled. No new claim has been added.  
	For this Office Action, claims 1-7, 9-12 and 17-22 have been received for consideration and have been examined. 
Response to Arguments
Claim Rejection – 35 USC § 112(a)
	Applicant’s amendments to the claims have been reviewed, however, claims still contain language which is not supported by the instant disclosure. See Office Action for details.
Claim Rejection – 35 USC § 112(b)
	Applicant’s amendments to the claims have been reviewed, however, claims still contain subject matter which renders the claim indefinite. See Office Action for details.


Claim Rejection – 35 USC § 103
	Applicant’s amendments and remarks on page # 1 regarding claims rejection under 35 U.S.C. § 103 have been reviewed by the examiner, however, they are not persuasive and do not overcome the combination of cited references. 
	Applicant’s remarks have been summarized as follows:
Applicant respectfully continues to disagree that Donaldson discloses the user approaching the access terminal, claimed by Applicant in the independent claims. Applicant incorporates by reference its prior arguments concerning Donaldson.
The access components described in Donaldson paragraphs are more akin to Applicant's access control system, not Applicant's access terminal which is separate from the access control system. 
Applicant respectfully believes that Donaldson may not include an access terminal, as in Donaldson, the Donaldson user is trying to connect his or her own personal device directly to the restricted access system. Applicant is only using their personal device to send the wireless signals to gain authorization and to have its authorization maintained. Once authorized, Applicant is accessing the restricted access system through a separate access terminal, not through their personal device as described by Donaldson. 
Examiner’s Response
Regarding remark # 1, that Applicant incorporates by reference its prior arguments concerning Donaldson that it fails to teach user approaching the access terminal, examiner respectfully disagree. As examiner has responded in previous Office Action, Donaldson teaches the user approaching [user is within the range of wireless signal] a "access management element 210" and/or an "access-managed system" as acknowledged by applicant [0050-0052].  Applicant asserts these elements of Donaldson are not, or do not contain, anything equivalent to the claim's "access terminal".  However, applicant has not presented any reasoning as to why Donaldson's "access management element"  does not contain any element equivalent to the claimed "access terminal".  
The claim defines the access terminal implicitly with the following limitations:
“when an individual is within range for wireless signal communication between an electronic device containing a wireless transmitter that is possessed by the individual and a receiver located in the vicinity of an access terminal as the individual approaches the access terminal” and “wherein the access terminal is a physical terminal used by the individual for accessing the restricted access computer system by the individual once authorized”.
As per instant specification page # 2, Access Terminal is “a physical terminal where a restricted access system can be accessed” and according to this definition Donaldson’s “access management element” contains is literally performing the same function as claimed “access terminal” in which it is to allowing the user device to access ‘Networks, Systems, Services, Devices, etc.’ based on successful authentication of the user device (See Donaldson: [0048] Authentication element 214 communicates with access control element 216. If authentication element 214 determines that the appropriate user (i.e., the user authorized to access the network, systems, resources, data, services, devices, etc.) is providing the authentication data, then access control element 216 operates to enable that user to have access to the appropriate network, systems, resources, data, services, devices, etc. 218; [0050] As user 302 approaches the access-managed system (depicted as stage 307 in the figure), in some embodiments, user device 304 may attempt to connect to the access-managed network/system by interaction with access management element 306 (which in some embodiments, corresponds to element 210 of FIG. 2)). 
The claim also defines the access terminal in the following limitations:
“automatically terminating further access to the restricted access system through the access terminal” and “wherein the access terminal is a separate and independent component from the wireless transmitter”. 
Donaldson demonstrates this functionality of access termination of the user device to the network/system in light of FIG. 4 where user in control of the personal user device moves away from the proximity of ‘access management element’ and due to the action of moving away, ‘access management element’ automatically terminates the user’s access to the network/system (See Donaldson: [0067] At some point, the wireless communication element of the personal user device 404 will no longer be in range of (or capable of effective communication with) the wireless communication element of the access management element 406 (e.g., a strength of the wireless signal may have dropped below a predetermined threshold value). At this point, the wireless connection (i.e., the communication channel or communication capability) may automatically be terminated (as depicted by stage 412 in the figure). Access management element 406, by monitoring the status of the wireless connection, can use this change in status information to automatically terminate the user's access to the network/system and its associated resources, etc. (as depicted by stage 414)). 
Therefore, Donaldson's "access management element" contains elements equivalent to applicant's claimed "access terminal" (See FIGs 2 & 3; See [0050] User Arrives or initiate connection; FIG. 3; Step 307; See FIG. 2; Access Management Element 210 / FIG. 3; Access Management Element 306; See [0065] i.e. proximity; See FIG. 2; Wireless Communication Element 212; See FIG.2; [0037] Personal user device 202 communicates with access management element 210, which includes (or is capable of interacting with separate elements that function as) a wireless communication element 212, authentication element 214, and an access control element 216. Personal user device wireless communication element 204 is capable of exchanging data with wireless communication element 212 of (or associated with) access management element 210; [0065] the process of authorizing a user's access to a network/system may be initiated by detecting the user's personal user device in the proximity of an access control station or access control point for the network/system).   
Donaldson also teaches that the user is within the range of the claimed “access terminal” and “electronic access control system” which as per Donaldson are similar entities such as ‘Authentication Element 214’ which is a separate element disclosed in FIG. 2.
Examiner would like to note that it is irrelevant whether Donaldson teaches the user approaching more than the claimed access terminal, because the claim does not exclude the user from approaching more than the access terminal, and thus Donaldson would teach beyond the claimed invention if Donaldson teaches the user approaching entities beyond the claimed access terminal, which applicant implies in their arguments. 
Donaldson clearly teaches in FIG. 3 when user arrives or initiates connection with his/her personal user device to access management systems ([0050] As user 302 approaches the access-managed system (depicted as stage 307 in the figure), in some embodiments, user device 304 may attempt to connect to the access-managed network/system by interaction with access management element 306 (which in some embodiments, corresponds to element 210 of FIG. 2)).
Donaldson clearly teaches that the User possessing the Personal User Device “approaches” the “Access-managed System” at step 307 which is an “Access Management Element 210 [FIG.2] / 306 [FIG.3]” which is construed as Applicant’s claimed “Access Terminal” (See Donaldson; [0050] As user 302 approaches the access-managed system (depicted as stage 307 in the figure), in some embodiments, user device 304 may attempt to connect to the access-managed network/system by interaction with access management element 306 (which in some embodiments, corresponds to element 210 of FIG. 2); Also see [0051-0053]). 
	Regarding remark # 2, that the access components described in Donaldson paragraphs are more akin to Applicant's access control system, not Applicant's access terminal which is separate from the access control system, examiner respectfully disagree. 
	Going through all the remarks, examiner would like to note that none of the arguments reference any claim language at all. Applicant’s remarks are presented in a generic and nonspecific form without pointing to any claim language. Therefore, lack of reference to claim language in the arguments renders the arguments flawed. Examiner would like to further note that Limitations are not read from the specification into the claim instead claim should recite subject matter which is presented and supported in the specification.  
	Regarding applicant’s above remark, Examiner would like to note that Donaldson’s Access Management Element discloses various elements which includes ‘Authentication Element 214’ which is a separate element in the Access Management Element and which is interpreted as claimed Access terminal performing the functions of claimed Access Terminal such as controlling access of the user device to the networks, systems, services, devices, etc. which are construed as restricted access systems (See FIG. 2; [0037] Personal user device 202 communicates with access management element 210, which includes (or is capable of interacting with separate elements that function as) a wireless communication element 212, authentication element 214, and an access control element 216; Also see [0048] discloses ‘Authentication Element 214’ which is a separate entity performing functions of claimed Access Terminal).
	With respect to Applicant’s argument “Additionally, Applicant respectfully believes that Donaldson may not include an access terminal”, it appears that Applicant is not clear whether Donaldson does or does not include an access terminal. With that being said, examiner believes that Donaldson’s ‘Access Management Element’ contains ‘Access Control Element’ which is performing the same functions as claimed access terminal such as allowing the user access to ‘Networks, Systems, Services, Devices, etc. 218’ [claimed restricted access computer system] based on information from ‘Authentication Element 214’ (See [0037] Personal user device 202 communicates with access management element 210, which includes (or is capable of interacting with separate elements that function as) a wireless communication element 212, authentication element 214, and an access control element 216; Also see [0048] discloses ‘Authentication Element 214’ which is a separate entity performing functions of claimed Access Terminal). 
	Regarding remark # 3, that Donaldson may not include an access terminal, as in Donaldson, the Donaldson user is trying to connect his or her own personal device directly to the restricted access system. Applicant is only using their personal device to send the wireless signals to gain authorization and to have its authorization maintained. Once authorized, Applicant is access the restricted access system through a separate access terminal, not through their personal device as described by Donaldson, examiner respectfully disagree. 
	Examiner would like to note that Donaldson’s Access Management Element discloses  various elements which includes ‘Authentication Element 214’ which is a separate element in the Access Management Element which is interpreted as claimed Access terminal performing the functions of the access terminal such as allowing the user access to ‘Networks, Systems, Services, Devices, etc. 218’ [claimed restricted access computer system] based on information from ‘Authentication Element 214’ (See [0037] Personal user device 202 communicates with access management element 210, which includes (or is capable of interacting with separate elements that function as) a wireless communication element 212, authentication element 214, and an access control element 216; Also see [0048] discloses ‘Authentication Element 214’ which is a separate entity performing functions of claimed Access Terminal). Therefore, examiner respectfully disagree that Donaldson’s personal device directly gain access to restricted system without traversing through any other entity such as ‘Authentication Element 214’ of Donaldson.
	Therefore, the rejection has been maintained. 

Specification
The disclosure is objected to because of the following informalities: 
The submitted specification on 02/03/2016 lacks paragraph number for each paragraph.
It is requested that Applicant submits updated specification with paragraph number for each paragraph. Appropriate correction is required.

Claim Objections
Claims 1 and 12 are objected to because of the following informalities:  
Claims 1 and 12 recites “when an individual is within range …”. Under the broadest reasonable interpretation, this limitation is broad enough to include humans as components of the claimed method. MPEP §2105 states that if the broadest reasonable interpretation of the claimed invention as a whole encompasses a human being, then a rejection under 35 U.S.C. 101 must be made indicating that the claimed invention is directed to non-statutory subject matter (MPEP §2105). 
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-7, 9-12 and 17-12 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claims 1 and 12 recite in first limitation “when an individual is within range for wireless signal communication …”. Instant specification lacks support as to support for this clause. Examiner consulted the instant specification PG Pub paragraphs [0019], [0022], [0042] and [0045], however specification lacks clear support for the above phrase. 
Furthermore, original disclosure fails to provide support for the concept of “being within wireless range”.  As a technical matter, everything in the universe is within “wireless range” of everything else in the universe.  
Independent claim 1 recites in third limitation “wherein the access terminal is not used for determining whether the first authentication signal is valid when authorizing access to the restricted access computer system for the individual”. Instant specification is silent with respect to the recited negative functionality of “the access terminal” in this limitation. 
Independent claims 1 and 12 recite in last limitation, recites “wherein the second wireless signal technology has a larger wireless communication range than a wireless communication range of the first wireless signal technology at the vicinity of the receiver”. Instant specification does not provide support for the concept of “larger range” of “signal technologies”. Instant disclosure only ever mentions that there are short and/or long-range frequencies (See PGpub  [0016], [0021], [0033] & [0044]) which wireless transmitter transmits and the receiver receives from the transmitter, but fails to state which technology is large range or shorter range and it’s also unclear how a “signal technology” is equivalent to a “frequency”.  Furthermore, as noted above, all wireless signals can be transmitted infinite distance within a vacuum, regardless of frequency.  And all wireless signals can be transmitted infinite distance outside a vacuum with enough power.  See the 112b below for more information.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-7, 9-12 and 17-12 rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Examiner would like to note that independent claims 1 and 12 are directed to a method comprising steps performed by the receiver and electronic access control system. As claim recites “receiving, by the receiver a first authentication signal …; obtaining, the first authentication signal by an electronic control system …; determining, by the electronic access control system; monitoring, by the electronic access control system …; detecting, by the electronic access control system …; determining, by the electronic access control system …; terminating … by the electronic access control system”. 
Claims further recites, 
“wherein the access terminal is a physical terminal used by the individual for accessing the restricted access computer system by the individual once authorized, wherein the access terminal is not used for determining whether the first authentication signal is valid when authorizing access to the restricted access computer system for the individual”, 
however, the access terminal is not part of the claimed method performed by the receiver and the electronic access control system. Furthermore, the access terminal is not positively performing any method steps which limits the step ‘a.’. Therefore, the access terminal is considered outside the scope of the claim. (In re Zletz, 893 F.2d 319, 13USPQ2d 1320 (Fed. Cir. 1989), MPEP 2173.02 (III)(B)) which states “Examiners should bear in mind that "[a]n essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process. 
Additionally, Examiner notes that the entire “when an individual is within range for wireless signal communication between an electronic device containing a wireless transmitter that is possessed by the individual and a receiver located in the vicinity of an access terminal as the individual approaches the access terminal” clause in step ‘a.’ is indefinite. 
Firstly, the clause lacks any grammar and it is incomprehensible what is attempting to be stated. Secondly, the “when …” clause does not limit the “receiving by the receiver a first authentication …” clause because the time requirement imposed by the entire “when” clause is inherent. It recites “receiving the signal.... when the transmitter is within range”. It is implicit that “the receiver” will not receive the signal until the transmitter would not be in the range. Therefore, the entire “when” clause is inherent to the action recited in step “a.”. Examiner would also like to note that “prior to the individual being successfully logged onto to a restricted access system” is also a time requirement for the action of receiving. 
Dependent claims inherit these deficiencies. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-12 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Donaldson (US20110314530A1) in view of Mahaffey et al., (US20140282877A1).
Regarding claim 1, Donaldson discloses:
A method for automatically terminating access to a restricted access computer system after being previously successfully logged onto by an authorized user, comprising the steps of: 
a. when an individual (i.e., user 302) is within range for wireless signal communication (i.e., see FIG. 3; steps 308 & 310; [0050-0051] discloses connection polling operation, broadcasting a request, etc.) between an electronic device (i.e., personal user device 202/304) containing a wireless transmitter (i.e., wireless communication element 204) that is possessed by the individual and a receiver (i.e., wireless communication element 212) located in the vicinity of an access terminal (i.e., authentication element 214) as the individual approaches the access terminal (See FIG.2; [0037] Personal user device 202 communicates with access management element 210, which includes (or is capable of interacting with separate elements that function as) a wireless communication element 212, authentication element 214, and an access control element 216. Personal user device wireless communication element 204 is capable of exchanging data with wireless communication element 212 of (or associated with) access management element 210; [0050] As user 302 approaches the access-managed system (depicted as stage 307 in the figure), in some embodiments, user device 304 may attempt to connect to the access-managed network/system by interaction with access management element 306 (which in some embodiments, corresponds to element 210 of FIG. 2); [0065] the process of authorizing a user's access to a network/system may be initiated by detecting the user's personal user device in the proximity of an access control station or access control point for the network/system), 
receiving by the receiver a first authentication signal sent using a first wireless signal technology (See [0050] i.e. a Bluetooth inquiry) from the electronic device prior to the individual being successfully logged onto a restricted access computer system, wherein the access terminal is a physical terminal used by the individual for accessing the restricted access computer system by the individual once authorized (See [0050] As user 302 approaches the access-managed system (depicted as stage 307 in the figure), in some embodiments, user device 304 may attempt to connect to the access-managed network/system by interaction with access management element 306 (which in some embodiments, corresponds to element 210 of FIG. 2) …  user device 304 may regularly perform a Bluetooth inquiry, and initiate a connection attempt when an appropriate new access-managed system is identified; [0051] For example, in the case where the wireless communication elements use a Bluetooth protocol, a Bluetooth connection establishment process is initiated (i.e., the personal user device pages the access management element, which responds as defined in the Bluetooth specification); [0052] As part of, or subsequent to, the connection establishment process, personal user device 304 provides identification data (stage 314) to access management element 306. This may be in response to a request for the identification data 312 provided by access management element 306); 
b. obtaining the first authentication signal by an electronic access control system (i.e., Access Control Element 216) from the receiver (See [0051] The wireless communication elements of the personal user device (as depicted by element 204 of FIG. 2) and of the access management element 306 (as depicted by element 212 of FIG. 2) initiate an operation to establish a communications connection or channel (as depicted by stage 310 of the figure), typically according to the normal mechanisms or protocols of the wireless communication elements. For example, in the case where the wireless communication elements use a Bluetooth protocol, a Bluetooth connection establishment process is initiated); 
c. determining by the electronic access control system that the first authentication signal is valid  (See FIG.3, Step 330; [0053] i.e. connection has been established between personal user device and the access management element after personal user device has been authenticated) and that the individual is permitted to access the restricted access computer system through the access terminal, wherein the electronic access control system in electronic communication with the restricted access computer system, wherein the access terminal is not used for determining whether the first authentication signal is valid when authorizing access to the restricted access computer system for the individual  (See [0053] At this point access management element 306 has established a (preferably secure) connection to a personal user device that has been authenticated as being a device that is entitled to access the network/system (and that may previously have been authorized to access the network/system); [0063] If authentication element 214 of access management element 210 determines that the received biometric authentication data was generated by the authorized user (as represented by the “If Verified” branch of FIG. 3), it communicates this information to the access control element of the access management element (depicted as element 216 of FIG. 2). In response, access control element 216 enables the user to have access to the appropriate network, systems, services, devices, etc. 218 (as depicted by stage 330 in FIG. 3)); 
d. monitoring (See [0065] i.e. polling operation of personal user device detection), by the electronic access control system, for receipt by the wireless receiver of signals transmitted from the wireless transmitter after a valid signal transmitted from the first authentication signal was determined received by the electronic access control system in step c. and access to the restricted access computer system in step c. by the electronic access control system has occurred ([0065] the process of authorizing a user's access to a network/system may be initiated by detecting the user's personal user device in the proximity of an access control station or access control point for the network/system. This may be accomplished through use of a form of polling operation (on the part of the access control point or the user device) or other type of device detection operation; [0067] With reference to FIG. 4, and for purposes of example, assume that a user 402 has been provided with access to a network/system and to the associated resources, services, devices, etc. using an embodiment of the described biometric authentication process (as depicted by element 408 entitled “Connection Exists and Access Provided” in the figure)); 
e. after a successful login of the restricted access computer system has occurred and continues uninterrupted, detecting, by the electronic access control system, when the receiver fails to receive a second authentication signal (See FIG. 4, Step 410;  i.e. when the user moves away from the access controlled system and no longer receives authentication signal) transmitted with the second wireless signal technology by the wireless transmitter or when a transmitted second authentication signal falls below a preprogrammed authentication signal strength level (See [0067] In one example use case, at some later time, the user moves away from the access controlled system (such as by leaving the vicinity of their desk or computing station, as depicted by stage 410 in the figure). At some point, the wireless communication element of the personal user device 404 will no longer be in range of (or capable of effective communication with) the wireless communication element of the access management element 406 (e.g., a strength of the wireless signal may have dropped below a predetermined threshold value). At this point, the wireless connection (i.e., the communication channel or communication capability) may automatically be terminated (as depicted by stage 412 in the figure)); 
wherein the access terminal is a separate and independent component from the wireless transmitter (See [0036] FIG. 2 is a functional block diagram illustrating the primary components of an embodiment of the present invention. A personal user device 202 (in the example described with reference to FIG. 1, this would be the Bluetooth headset) includes (or is capable of interacting with separate elements that function as) a wireless communication element 204, an identification element 206 and a biometric transduction element 208; [0037] Personal user device 202 communicates with access management element 210, which includes (or is capable of interacting with separate elements that function as) a wireless communication element 212, authentication element 214, and an access control element 216. Personal user device wireless communication element 204 is capable of exchanging data with wireless communication element 212 of (or associated with) access management element 210).
Donaldson fails to disclose:
	a second wireless technology to detect presence of the electronic device possessed by the individual; f. determining by the electronic access control system a length of time that the receiver fails to receive the second authentication signal or a signal strength for the second authentication signal above the authentication signal strength threshold level from the wireless transmitter as detected in step e.; and g. automatically terminating further access to the restricted access system through the access terminal by the electronic access control system where the length of time determined in step f. exceeds a preprogrammed length of time;  wherein the first wireless signal technology is a different wireless signal technology then the second wireless technology, wherein the second wireless signal technology has a larger wireless communication range than a wireless communication range of the first wireless signal technology at the vicinity of the receiver.
However, Mahaffey discloses:
	a second wireless technology to detect presence of an electronic device possessed by the individual ([0196] G. Multiple Proximity Technologies can be Used; [0197] NFC range has physical limitations while BLUETOOTH has higher throughput so it can engage in larger data exchanges; [0198] Alternatively or in addition, a first proximity technology can be used to detect the presence of the key device and a second proximity technology can be used to detect the absence of the key device. For example, a target device can use NFC to determine proximity to the key device to log a user in because of the short range physical proximity needed, but can use BLUETOOTH to maintain the persistent proximity detection because it does not require that the key device be kept in very close proximity);
	f. determining by the electronic access control system a length of time that the receiver fails to receive the second authentication signal or a signal strength for the second authentication signal above the authentication signal strength threshold level from the wireless transmitter as detected in step e. (See [0248] The method may further include upon expiration of a time period of inactivity after which the mobile communication device will be locked, checking whether the key device is connected to the same network as the mobile communication device, if the key device remains connected to the same network, not locking the mobile communication device, and if the key device is no longer connected to the same network, locking the mobile communication device; [0249] The method may further include after the step of unlocking the mobile communication device, periodically checking, by the proximity detection module, whether the key device is connected to the same network as the mobile communication device, if a periodic check indicates that the key device is not connected to the same network as the mobile communication device, locking the target device, and if the periodic check indicates that the key device is connected to the same network, not locking the mobile communication device);
and g. automatically terminating further access to the restricted access system through the access terminal by the electronic access control system where the length of time determined in step f. exceeds a preprogrammed length of time (See [0248] The method may further include upon expiration of a time period of inactivity after which the mobile communication device will be locked … if the key device is no longer connected to the same network, locking the mobile communication device; [0249] if a periodic check indicates that the key device is not connected to the same network as the mobile communication device, locking the target device);  
wherein the first wireless signal technology (see [0197] i.e. a first proximity technology such as NFC) is a different wireless signal technology then the second wireless technology (see [0197] i.e. a second proximity technology such as BLUETOOTH), wherein the second wireless signal technology has a larger wireless communication range than a wireless communication range of the first wireless signal technology at the vicinity of the receiver (See [0197] According to an embodiment, any combination of the proximity techniques described above can be used to determine the presence of the key device 210. For example, a combined NFC/BLUETOOTH technique can be used. In this case, a target device may require both a BLUETOOTH connection and an NFC connection to the key device to log a user into that device. NFC range has physical limitations while BLUETOOTH has higher throughput so it can engage in larger data exchanges; [0198] Alternatively or in addition, a first proximity technology can be used to detect the presence of the key device and a second proximity technology can be used to detect the absence of the key device. For example, a target device can use NFC to determine proximity to the key device to log a user in because of the short range physical proximity needed, but can use BLUETOOTH to maintain the persistent proximity detection because it does not require that the key device be kept in very close proximity).
It would have been obvious to one of the ordinary person skilled in the art before the effective filing date of the claimed invention to modify the method and system of Donaldson and utilize two separate wireless mediums as proximity measurements to authenticate and terminate user sessions on a computer system based on multiple proximity technologies, as disclosed by Mahaffey. 
The motivation to have two separate wireless protocols is to control and regulate physical access to sensitive locations and sensitive systems using short range and long range wireless technologies.
Additionally, with respect to “wherein the access terminal is a physical terminal used by the individual for accessing the restricted access computer system by the individual once authorized, and wherein the access terminal is not used for determining whether the first authentication signal is valid when authorizing access to the restricted access computer system for the individual, wherein the access terminal is a separate and independent component from the wireless transmitter”, these are structural limitations in the method claim and does not have patentable weight. It has been held that to be entitled to such weight in method claims, the recited structural limitations therein must affect the method in a manipulative sense and not to amount to the mere claiming of a use of a particular structure (Ex parte Pfeiffer, 135 USPQ 31 (BdPatApp&Int 1961)).
Regarding claim 2, the combination of Donaldson and Mahaffey discloses:
The method for automatically terminating access of claim 1 further comprising the steps of physically inputting one more login credentials to the an access control system via the access terminal by the authorized user after the first authentication signal has been transmitted or transferred in step a. and determining that the inputted login credentials are valid by the electronic access control system prior to step c. (Donaldson: [0045] (1) Initiate an authentication operation in association with the personal user device biometric transduction element 208, for example by providing input data (e.g., an input signal or activation code) to be used as part of the biometric transduction (and hence user identification) process; [0055] In some embodiments of the present invention, in order to securely determine that a user of a device is a person authorized to access a network, system, services, devices, data, etc., access management element 306 initiates a biometric authentication process 318 … This may include, but is not limited to, sending an appropriate command, activation code, or data to the personal user device to initiate the authentication process, and in some cases, to provide the device with input data or a signal (320) needed to implement the authentication process).
Regarding claim 3, the combination of Donaldson and Mahaffey discloses:
The method for automatically terminating access of claim 1 wherein said wireless transmission in step d. is performed using Bluetooth or Wifi technology (Donaldson: [0038] The wireless communication element(s) might, for example, be an implementation of the Bluetooth wireless networking technology, the 802.11 “WiFi” standard, or another wireless technology).
Regarding claim 4, the combination of Donaldson and Mahaffey discloses:
The method for automatically terminating access of claim 1 wherein said wireless transmission in step a. is performed using NFC technology (Mahaffey: [0198] a first proximity technology can be used to detect the presence of the key device and a second proximity technology can be used to detect the absence of the key device. For example, a target device can use NFC to determine proximity to the key device to log a user in because of the short range physical proximity needed).
Regarding claim 5, the combination of Donaldson and Mahaffey discloses:
The method for automatically terminating access of claim 1 wherein said wireless transmission in step a. is performed using NFC technology and the wireless transmission in step d. is performed using Bluetooth technology (Mahaffey: [0198] a first proximity technology can be used to detect the presence of the key device and a second proximity technology can be used to detect the absence of the key device. For example, a target device can use NFC to determine proximity to the key device to log a user in because of the short range physical proximity needed, but can use BLUETOOTH to maintain the persistent proximity detection because it does not require that the key device be kept in very close proximity).
Regarding claim 6, the combination of Donaldson and Mahaffey discloses:
The method for automatically terminating access of claim 1 wherein said wireless transmission in step a. is performed using NFC technology and the wireless transmission in step d. is performed using WiFi technology (Mahaffey: [0198] a first proximity technology can be used to detect the presence of the key device and a second proximity technology can be used to detect the absence of the key device. For example, a target device can use NFC to determine proximity to the key device to log a user in because of the short range physical proximity needed, but can use BLUETOOTH to maintain the persistent proximity detection because it does not require that the key device be kept in very close proximity).
Regarding claim 7, the combination of Donaldson and Mahaffey discloses:
The method for automatically terminating access of claim 1 further comprising the steps of determining whether any key strokes have been performed at the access terminal where the authentication signal is not received by the access control system or is below a predetermined signal strength level in step d. and a preprogrammed length of time has not been reached (Donaldson: [0067] assume that a user 402 has been provided with access to a network/system and to the associated resources, services, devices, etc. using an embodiment of the described biometric authentication process (as depicted by element 408 entitled “Connection Exists and Access Provided” in the figure). In one example use case, at some later time, the user moves away from the access controlled system (such as by leaving the vicinity of their desk or computing station, as depicted by stage 410 in the figure). At some point, the wireless communication element of the personal user device 404 will no longer be in range of (or capable of effective communication with) the wireless communication element of the access management element 406 (e.g., a strength of the wireless signal may have dropped below a predetermined threshold value)).
Regarding claim 9, the combination of Donaldson and Mahaffey discloses:
The method for automatically terminating access of claim 7 further comprising the step of capturing an image or video of the person entering the key strokes at the access terminal (Donaldson: [0042] Biometric transduction element 208 associated with (e.g., part of, or capable of operation with) personal user device 202 operates to produce output data (e.g., a data string, audio signal, other form of signal, etc.) in response to detection or measurement of some bodily characteristic, movement, feature or action of the user of the personal user device, and/or in response to an input such as a data string, data sample, acoustic signal, request for user response, command, activation code, etc.).
Regarding claim 10, the combination of Donaldson and Mahaffey discloses:
The method for automatically terminating access of claim 2 wherein the one or more login credentials are selected from a group comprising: username, password, fingerprint scan, retinal scan, iris scan, palm vein scan, DNA sample or other biometric data (Donaldson: [0042] Biometric transduction element 208 associated with (e.g., part of, or capable of operation with) personal user device 202 operates to produce output data (e.g., a data string, audio signal, other form of signal, etc.) in response to detection or measurement of some bodily characteristic, movement, feature or action of the user of the personal user device, and/or in response to an input such as a data string, data sample, acoustic signal, request for user response, command, activation code, etc.).
Regarding claim 11, the combination of Donaldson and Mahaffey discloses:
The method for automatically terminating access of claim 1 wherein the restricted access computer system is a rewards tracking system.
With respect to claims 11 and 20, examiner would like to note that claiming this type of subject matter falls under the category of “nonfunctional descriptive material” as it only describes the type of the system, while it is not used to perform any of the recited method steps. Therefore, it has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).
Regarding claim 12, Donaldson discloses:
A method for automatically permitting access to a restricted access computer system to an authorized user through an access terminal associated with the restricted access computer system and subsequently automatically terminating access to the restricted access computer system, comprising the steps of (See [0049] FIG. 3 is a flowchart or flow diagram illustrating a sequence of events by which a user can obtain access to a network, network services, or network connected devices):
a. when an individual (i.e., user 302) is within range for wireless signal communication (i.e., see FIG. 3; steps 308 & 310; [0050-0051] discloses connection polling operation, broadcasting a request, etc.) between an electronic device (i.e., personal user device 202/304) containing a wireless transmitter (i.e., wireless communication element 204) that is possessed by the individual and a receiver (i.e., wireless communication element 212) located in the vicinity of an access terminal (i.e., authentication element 214) as the individual approaches the access terminal (See FIG.2; [0037] Personal user device 202 communicates with access management element 210, which includes (or is capable of interacting with separate elements that function as) a wireless communication element 212, authentication element 214, and an access control element 216. Personal user device wireless communication element 204 is capable of exchanging data with wireless communication element 212 of (or associated with) access management element 210; [0050] As user 302 approaches the access-managed system (depicted as stage 307 in the figure), in some embodiments, user device 304 may attempt to connect to the access-managed network/system by interaction with access management element 306 (which in some embodiments, corresponds to element 210 of FIG. 2); [0065] the process of authorizing a user's access to a network/system may be initiated by detecting the user's personal user device in the proximity of an access control station or access control point for the network/system), 
receiving by the receiver a first authentication signal sent using a first wireless signal technology (See [0050] i.e. a Bluetooth inquiry) from the electronic device prior to the individual being successfully logged onto a restricted access computer system, wherein the access terminal is a physical terminal used by the individual for accessing the restricted access computer system by the individual once authorized (See [0050] As user 302 approaches the access-managed system (depicted as stage 307 in the figure), in some embodiments, user device 304 may attempt to connect to the access-managed network/system by interaction with access management element 306 (which in some embodiments, corresponds to element 210 of FIG. 2) …  user device 304 may regularly perform a Bluetooth inquiry, and initiate a connection attempt when an appropriate new access-managed system is identified; [0051] For example, in the case where the wireless communication elements use a Bluetooth protocol, a Bluetooth connection establishment process is initiated (i.e., the personal user device pages the access management element, which responds as defined in the Bluetooth specification); [0052] As part of, or subsequent to, the connection establishment process, personal user device 304 provides identification data (stage 314) to access management element 306. This may be in response to a request for the identification data 312 provided by access management element 306); 
b. obtaining the first authentication signal by an electronic access control system (i.e., Access Control Element 216) from the receiver (See [0051] The wireless communication elements of the personal user device (as depicted by element 204 of FIG. 2) and of the access management element 306 (as depicted by element 212 of FIG. 2) initiate an operation to establish a communications connection or channel (as depicted by stage 310 of the figure), typically according to the normal mechanisms or protocols of the wireless communication elements. For example, in the case where the wireless communication elements use a Bluetooth protocol, a Bluetooth connection establishment process is initiated); 
c. determining by the electronic access control system that the first authentication signal is valid  (See FIG.3, Step 330; [0053] i.e. connection has been established between personal user device and the access management element after personal user device has been authenticated) and that the individual is permitted to access the restricted access computer system through the access terminal, wherein the electronic access control system in electronic communication with the restricted access computer system, wherein the access terminal is not used for determining whether the first authentication signal is valid when authorizing access to the restricted access computer system for the individual  (See [0053] At this point access management element 306 has established a (preferably secure) connection to a personal user device that has been authenticated as being a device that is entitled to access the network/system (and that may previously have been authorized to access the network/system); [0063] If authentication element 214 of access management element 210 determines that the received biometric authentication data was generated by the authorized user (as represented by the “If Verified” branch of FIG. 3), it communicates this information to the access control element of the access management element (depicted as element 216 of FIG. 2). In response, access control element 216 enables the user to have access to the appropriate network, systems, services, devices, etc. 218 (as depicted by stage 330 in FIG. 3)); 
d. monitoring (See [0065] i.e. polling operation of personal user device detection), by the electronic access control system, for receipt by the wireless receiver of signals transmitted from the wireless transmitter after a valid signal transmitted from the first authentication signal was determined received by the electronic access control system in step c. and access to the restricted access computer system in step c. by the electronic access control system has occurred ([0065] the process of authorizing a user's access to a network/system may be initiated by detecting the user's personal user device in the proximity of an access control station or access control point for the network/system. This may be accomplished through use of a form of polling operation (on the part of the access control point or the user device) or other type of device detection operation; [0067] With reference to FIG. 4, and for purposes of example, assume that a user 402 has been provided with access to a network/system and to the associated resources, services, devices, etc. using an embodiment of the described biometric authentication process (as depicted by element 408 entitled “Connection Exists and Access Provided” in the figure)); 
e. after a successful login of the restricted access computer system has occurred and continues uninterrupted, detecting, by the electronic access control system, when the receiver fails to receive a second authentication signal (See FIG. 4, Step 410;  i.e. when the user moves away from the access controlled system and no longer receives authentication signal) transmitted with the second wireless signal technology by the wireless transmitter or when a transmitted second authentication signal falls below a preprogrammed authentication signal strength level (See [0067] In one example use case, at some later time, the user moves away from the access controlled system (such as by leaving the vicinity of their desk or computing station, as depicted by stage 410 in the figure). At some point, the wireless communication element of the personal user device 404 will no longer be in range of (or capable of effective communication with) the wireless communication element of the access management element 406 (e.g., a strength of the wireless signal may have dropped below a predetermined threshold value). At this point, the wireless connection (i.e., the communication channel or communication capability) may automatically be terminated (as depicted by stage 412 in the figure)); 
wherein the access terminal is a separate and independent component from the wireless transmitter (See [0036] FIG. 2 is a functional block diagram illustrating the primary components of an embodiment of the present invention. A personal user device 202 (in the example described with reference to FIG. 1, this would be the Bluetooth headset) includes (or is capable of interacting with separate elements that function as) a wireless communication element 204, an identification element 206 and a biometric transduction element 208; [0037] Personal user device 202 communicates with access management element 210, which includes (or is capable of interacting with separate elements that function as) a wireless communication element 212, authentication element 214, and an access control element 216. Personal user device wireless communication element 204 is capable of exchanging data with wireless communication element 212 of (or associated with) access management element 210).
Donaldson fails to disclose:
	a second wireless technology to detect presence of the electronic device possessed by the individual; f. determining by the electronic access control system a length of time that the receiver fails to receive the second authentication signal or a signal strength for the second authentication signal above the authentication signal strength threshold level from the wireless transmitter as detected in step e.; and g. automatically terminating further access to the restricted access system through the access terminal by the electronic access control system where the length of time determined in step f. exceeds a preprogrammed length of time;  wherein the first wireless signal technology is a different wireless signal technology then the second wireless technology, wherein the second wireless signal technology has a larger wireless communication range than a wireless communication range of the first wireless signal technology at the vicinity of the receiver.
However, Mahaffey discloses:
	a second wireless technology to detect presence of an electronic device possessed by the individual ([0196] G. Multiple Proximity Technologies can be Used; [0197] NFC range has physical limitations while BLUETOOTH has higher throughput so it can engage in larger data exchanges; [0198] Alternatively or in addition, a first proximity technology can be used to detect the presence of the key device and a second proximity technology can be used to detect the absence of the key device. For example, a target device can use NFC to determine proximity to the key device to log a user in because of the short range physical proximity needed, but can use BLUETOOTH to maintain the persistent proximity detection because it does not require that the key device be kept in very close proximity);
	f. determining by the electronic access control system a length of time that the receiver fails to receive the second authentication signal or a signal strength for the second authentication signal above the authentication signal strength threshold level from the wireless transmitter as detected in step e. (See [0248] The method may further include upon expiration of a time period of inactivity after which the mobile communication device will be locked, checking whether the key device is connected to the same network as the mobile communication device, if the key device remains connected to the same network, not locking the mobile communication device, and if the key device is no longer connected to the same network, locking the mobile communication device; [0249] The method may further include after the step of unlocking the mobile communication device, periodically checking, by the proximity detection module, whether the key device is connected to the same network as the mobile communication device, if a periodic check indicates that the key device is not connected to the same network as the mobile communication device, locking the target device, and if the periodic check indicates that the key device is connected to the same network, not locking the mobile communication device);
and g. automatically terminating further access to the restricted access system through the access terminal by the electronic access control system where the length of time determined in step f. exceeds a preprogrammed length of time (See [0248] The method may further include upon expiration of a time period of inactivity after which the mobile communication device will be locked … if the key device is no longer connected to the same network, locking the mobile communication device; [0249] if a periodic check indicates that the key device is not connected to the same network as the mobile communication device, locking the target device);  
wherein the first wireless signal technology (see [0197] i.e. a first proximity technology such as NFC) is a different wireless signal technology then the second wireless technology (see [0197] i.e. a second proximity technology such as BLUETOOTH), wherein the second wireless signal technology has a larger wireless communication range than a wireless communication range of the first wireless signal technology at the vicinity of the receiver (See [0197] According to an embodiment, any combination of the proximity techniques described above can be used to determine the presence of the key device 210. For example, a combined NFC/BLUETOOTH technique can be used. In this case, a target device may require both a BLUETOOTH connection and an NFC connection to the key device to log a user into that device. NFC range has physical limitations while BLUETOOTH has higher throughput so it can engage in larger data exchanges; [0198] Alternatively or in addition, a first proximity technology can be used to detect the presence of the key device and a second proximity technology can be used to detect the absence of the key device. For example, a target device can use NFC to determine proximity to the key device to log a user in because of the short range physical proximity needed, but can use BLUETOOTH to maintain the persistent proximity detection because it does not require that the key device be kept in very close proximity).
It would have been obvious to one of the ordinary person skilled in the art before the effective filing date of the claimed invention to modify the method and system of Donaldson and utilize two separate wireless mediums as proximity measurements to authenticate and terminate user sessions on a computer system based on multiple proximity technologies, as disclosed by Mahaffey. 
The motivation to have two separate wireless protocols is to control and regulate physical access to sensitive locations and sensitive systems using short range and long range wireless technologies.
Regarding claim 17, the combination of Donaldson and Mahaffey discloses:
The method for automatically permitting access of claim 12 further comprising the steps of physically inputting one more login credentials to the access control system via an access terminal by the authorized user after the first authentication or identification signal has been confirmed in step b. and determining that the inputted login credentials are valid by the electronic access control system prior to step c. (Donaldson: [0011] the present invention is directed to a method of providing a user with access to an access-controlled element, comprising providing identification data for a device in the possession of the user to an access manager for the access-controlled element, in response to providing the identification data, the device receiving input data for a biometric authentication process to authenticate the user based on a biometric characteristic of the user, generating output data in response to the input data, the output data generated by a biometric transducer included in the device, and providing the output data to the access manager).
Regarding claim 18, the combination of Donaldson and Mahaffey discloses:
The method for automatically permitting access of claim 12 wherein the step of automatically terminating access comprises (i) electronically sending a signal/command by the active control access system to the restricted access control system to initiate a logout or (ii) electronically executing a script on the restricted access computer system to perform a logout action (Donaldson: [0066] FIG. 4 is a flowchart or flow diagram illustrating a sequence of events by which a user's access to a network/system and to the associated network resources, network services or network connected devices can be terminated when the user leaves the proximity of a network access control station or access control point. In this way the present invention may be used to improve security by automatically terminating or denying access once an authorized user is no longer in the desired proximity to an access control point for an access controlled network/system. Such a situation may arise, for example, when a user leaves the vicinity of a work station or exits an office, room, region, or building).
Regarding claim 19, the combination of Donaldson and Mahaffey discloses:
The method for automatically permitting access of claim 12 wherein the restricted access system is a first of at least two restricted access systems that are networked together and wherein the step of automatically terminating access comprises electronically initiating a login event on a second restricted access system to terminate the session on the first restricted access system by way of network security protocols that only allow a single sign-in at a time on the networked computers at least two restricted access systems (Donaldson: [0066] As an example of such a use of the present invention, FIG. 4 is a flowchart or flow diagram illustrating a sequence of events by which a user's access to a network/system and to the associated network resources, network services or network connected devices can be terminated when the user leaves the proximity of a network access control station or access control point. In this way the present invention may be used to improve security by automatically terminating or denying access once an authorized user is no longer in the desired proximity to an access control point for an access controlled network/system. Such a situation may arise, for example, when a user leaves the vicinity of a work station or exits an office, room, region, or building).
Regarding claim 21, the combination of Donaldson and Mahaffey discloses:
The method for automatically terminating access of claim 1 wherein a signal strength of the second authorization signal received by the wireless receiver corresponds to a distance between the wireless transmitter and the access terminal at a time of transmission of the second authorization signal (Mahaffey: [0248] The method may further include upon expiration of a time period of inactivity after which the mobile communication device will be locked, checking whether the key device is connected to the same network as the mobile communication device, if the key device remains connected to the same network, not locking the mobile communication device, and if the key device is no longer connected to the same network, locking the mobile communication device; [0249] The method may further include after the step of unlocking the mobile communication device, periodically checking, by the proximity detection module, whether the key device is connected to the same network as the mobile communication device, if a periodic check indicates that the key device is not connected to the same network as the mobile communication device, locking the target device, and if the periodic check indicates that the key device is connected to the same network, not locking the mobile communication device).
Regarding claim 22, the combination of Donaldson and Mahaffey discloses:
The method for automatically permitting access of claim 12 wherein a signal strength of the second authorization signal received by the wireless receiver corresponds to a distance between the wireless transmitter and the access terminal at a time of transmission of the second authorization signal ([0248] The method may further include upon expiration of a time period of inactivity after which the mobile communication device will be locked, checking whether the key device is connected to the same network as the mobile communication device, if the key device remains connected to the same network, not locking the mobile communication device, and if the key device is no longer connected to the same network, locking the mobile communication device; [0249] The method may further include after the step of unlocking the mobile communication device, periodically checking, by the proximity detection module, whether the key device is connected to the same network as the mobile communication device, if a periodic check indicates that the key device is not connected to the same network as the mobile communication device, locking the target device, and if the periodic check indicates that the key device is connected to the same network, not locking the mobile communication device).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M AHSAN whose telephone number is (571)272-5018. The examiner can normally be reached 8:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffery L. Nickerson can be reached on 469-295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/S.M.A./Patent Examiner, Art Unit 2432                                                                                                                                                                                                        
/Jeffrey Nickerson/Supervisory Patent Examiner, Art Unit 2432